Little, J.
When a bill of exceptions containing statements which are not true is presented to a judge, and he, for the purpose of indicating the inaccuracies therein, makes on the margin thereof divers notes, the recitals of which show that the bill of exceptions is in *261some respects untrue, and thereupon the counsel tendering the hill declines to make the same conform to the facts, hut instead thereof requests the judge to certify it “as it is,” and he then certifies the hill of exceptions to he true “as amended,” the writ of error will be dismissed,— (1) because by reason of the refusal of counsel to make the needful alterations the hill of exceptions never became a true and correct document entitled to verification; (2) because such marginal notes can not, in view of the facts above recited, be properly regarded as accomplishing this purpose; and (3) because the certificate does not itself contain an unqualified statement that the bill of exceptions is true. Fort v. Sheffield, 108 Ga. 781; Hawkins v. Americas, 102 Ga. 786, and cases cited.
Submitted October 4,
Decided November 1, 1899.
Bill of exceptions. Practice in the Supreme Court. ■
Fred. Morris and H. B. Moss, for plaintiff in error.
Thomas Hutcherson, solicitor-general, by Hoke Smith & H. C. Peeples, contra.

Writ of error dismissed.


All the Justices concurring.